Citation Nr: 0124273	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  95-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to May 
1967. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran moved to 
Michigan, and his claim was forwarded to the Board from the 
Detroit, Michigan, RO.

This case was previously before the Board and was remanded to 
the RO in  March 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not serve in combat and a verified 
service stressor productive of PTSD is not shown by the 
evidence of record.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the VA has a 
duty to assist the veteran in obtaining evidence to 
substantiate the claim.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001), went 
into effect.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  Among 
other things, the VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 (West Supp. 
2001).

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  The veteran 
has been provided a statement of the case and supplemental 
statements of the case informing him of the evidence 
necessary for service connection for PTSD.  VA and private 
outpatient treatment records have been obtained, and a VA 
medical examination has been conducted.  Although the 
veteran's service medical records have not been obtained, the 
Board notes that in October 1999 the RO attempted to obtain 
the records from a third party and that the veteran failed to 
cooperate by returning a signed authorization for release of 
medical records.  The record also shows that the RO has 
attempted to complete the development ordered in the Board's 
March 2000 remand.  In a November 2000 letter, the RO 
requested that the veteran furnish detailed information 
regarding his stressors and his Vietnam service.  The RO 
advised the veteran that without complete information it 
could not request a search to verify his stressor; however, 
no response was received.  The Board notes that the Court has 
held that the VA's duty to assist the veteran is "not always 
a one-way street" and that the veteran must be prepared to 
cooperate with the VA's efforts to obtain all relevant 
evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) 
and Olson v. Principi, 3 Vet.App. 480, 483 (1993).  In this 
case, the Board finds that based on the failed attempts to 
obtain necessary information from the veteran, VA has done 
everything reasonably possible to assist him.  Further 
development in this case, including a VA examination, and 
further expending of VA's resources is not warranted.  See 
generally 38 U.S.C.A. § 5103A (West Supp. 2001); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Factual Background

The veteran's service medical records are unavailable.  His 
DD 214 reflects that he served over 2 years in Vietnam and 
was awarded citations, including the Vietnam Service Medal 
and the Vietnam Campaign Medal.  His military occupational 
specialty was squad leader.  His service personnel records 
reflect that during 1966 and early 1967 the veteran was 
assigned to H & S Company, 3rd Battalion, 5th Marines, 1st 
Marine Division and participated in the following operations:  
Nathan Hale; Hastings; Deckhouse II; Colorado; Jackson; and 
Napa.  The veteran was also involved in counter insurgency 
operations in Vietnam from June 1966 to April 1967.  

Records from Henry Ford Hospital reflect that in April 1974 
the veteran was treated for a gunshot wound to the left hand 
from a .22 caliber weapon.  

A February 1993 decision from the Social Security 
Administration reflects that the veteran was awarded benefits 
on account of multiple disabilities including PTSD.  

Post-service medical records include a report of VA 
examination conducted in March 1994.  During the examination, 
the veteran reported that while in Vietnam he was a squad 
leader and was involved in a total of three months of combat 
during his 13 month tour of duty.  He recalled being involved 
in Operation Hastings, Nathan Hale, and Deck House 1 and 2.  
He indicated that it was during Operation Hastings when he 
got his taste of combat - being exposed to mortar fire and 
rockets and watching men around being blown to pieces.  It 
was during this operation that he was forced, in his opinion, 
to kill a young child who was running toward his position.  
He later found out that the child had no weapon and felt 
extremely bad.  Mental status examination resulted in a 
diagnosis of PTSD, moderate in intensity.  The examiner 
maintained that the veteran's PTSD was related to his 
experiences in Vietnam.  

In November 1995, the veteran testified that in 1966 while 
serving in Vietnam he witnessed a "Private Iges", of H & S 
Company, 3rd Battalion, 5th Marines, 106th Company, shoot 
himself.  He indicated that he did not know whether "Private 
Iges" died of his wounds or recuperated.  He stated that 
later that year or early in 1967 he was shot through the left 
hand and treated by a corpsman in the field named "[redacted]".  
See November 1995 hearing transcript.  

In October 1999, the RO sent a letter to the Michigan 
Department of Corrections (DOC) requesting the veteran's 
service medical records.  The letter noted that the records 
had been sent to the DOC in June 1971.  In October 1999, the 
DOC responded that that they required a signed authorization 
from the veteran before the records could be released to the 
VA.  That month, the RO requested a signed authorization form 
from the veteran; however, he failed to respond to this 
letter.  

In November 2000, the RO requested that the veteran furnish 
detailed information regarding his stressors and Vietnam 
service.  He was advised that without the requested 
information a search to verify his stressors could not be 
made.  No response was received.  

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

In the instant case, the Board notes that the veteran filed 
his claim for service connection for PTSD in December 1993.  
Thus, given the fact that this case is currently pending 
before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the veteran's claim of entitlement to service connection for 
PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following:  (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
Where combat is verified, the veteran's credible or 
"satisfactory," lay testimony regarding claimed stressors 
must be accepted as conclusive of their actual occurrence if 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet.App. 91 (1993).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court held that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  West, Zarycki, 
and Doran cited a provision of the VA MANUAL 21-1 which has 
now been revised as to "Evidence of Stressors in Service" 
to read, in part,... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the October 1995 revision of the 
VA MANUAL 21-1, the Court has held that the requirements in 
38 C.F.R. § 3.304(f) for "credible supporting evidence" 
means that the "appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."   See Moreau, 9 Vet. App. at 395; Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 64 Fed. 
Reg. 32,807 (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen , 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board 's 
determination that the old regulations are more favorable to 
the veteran and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied to the 
veteran's claim for service connection for PTSD.

The record before the Board demonstrates that the veteran has 
clearly been diagnosed as having PTSD by a VA examiner in 
March 1994.  This diagnosis was based on the veteran's oral 
presentation at the time of the examination. 

However, "[j]ust because a physician or other health 
professional accepted the appellant's description of 
[her]...experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept the appellant's uncorroborated account of his 
experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board notes that the service records do not establish 
that the veteran engaged in combat, nor has he been awarded a 
combat citation.  While his service records indicate that he 
may have served in a combat zone, service in a 'combat zone' 
does not, in and of itself, constitute a sufficient stressor 
to support a diagnosis of PTSD.  Zarycki at 101.  

The events claimed by the veteran to be stressors are 
uncorroborated.  The Board notes that the veteran failed to 
provide more specific dates or other information which might 
have allowed verification of his claimed stressor.  As such, 
there is no credible supporting evidence to verify the 
existence of any inservice stressor.  In this regard, the 
Board notes that the veteran's statements as to the 
occurrence of stressful events during his period of service 
in Vietnam, when taken alone, are not sufficient to establish 
the occurrence of such events.  Therefore, the preponderance 
of the evidence is against the claim for service connection 
for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.304(f).  


ORDER

Entitlement to service connection for PTSD is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

